Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      23-JUL-2021
                                                      01:15 PM
                                                      Dkt. 19 ODMR


                         SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR ADJUSTABLE RATE
  MORTGAGE TRUST 2005-2, ADJUSTABLE RATE MORTGAGE-BACKED PASS-
              THROUGH CERTIFICATES, SERIES 2005-2,
                  Respondent/Plaintiff-Appellee,

                                vs.

       KELLY EDWARDS AKA KELLY ANNE EDWARDS, INDIVIDUALLY,
         AND AS TRUSTEE OF THE EDWARDS FAMILY TRUST U/D/T
    DATED SEPTEMBER 19, 1996, Petitioner/Defendant-Appellant,

                                and

   THE ESTATE OF STUART D. EDWARDS AKA STUART DENZIL EDWARDS,
                 Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 3CC15100031K)

             ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          On July 19, 2021, petitioner/defendant-appellant Kelly

Edwards aka Kelly Anne Edwards, individually and as trustee of

the Edwards Family Trust u/d/t dated September 19, 1996, filed a

motion for reconsideration of this court’s July 9, 2021 order

rejecting her application for writ of certiorari.   A rejection of

an application for writ of certiorari, however, is not subject to
reconsideration.   See HRAP Rule 40.1(h) (“Neither acceptance nor

rejection of an application for a writ of certiorari shall be

subject to a motion for reconsideration in the supreme court.

The rejection of an application for certiorari shall be final.”).

Accordingly,

          It is hereby ordered that the motion for

reconsideration is denied.

          DATED:   Honolulu, Hawai#i, July 23, 2021.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins




                                 2